Title: To Thomas Jefferson from John Adams, 25 August 1787
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Grosvenor Square, London Aug. 25. 1787

On my return from an Excursion to Devonshire with my Family, where we have been to fly from the Putrefaction of a Great City in the Summer heat, I had the Pleasure to find your favours of 17. and 23. of July.
A Million of Guilders are borrowed on a new Loan in Holland, and I went over lately to Subscribe the obligations, a Punctillio which the Brokers were pleased to think indispensible, to gratify the Fancies of the Money Lenders. But as I had no fresh Authority from Congress, nor any particular new Instructions, I have been and am Still under Serious Apprehensions of its meeting with obstacles in the way of its Ratification.—If it is ratified, Congress may if they please, pay the Interest and Principal too, out of it, to the French officers.—I presume that if Mr. Grand Should refuse your Usual draughts for your Salary Messrs. Willinks and Vanstaphorsts, will honour them to the amount of yours and Mr. Short’s Salaries, without any other Interposition than your Letter. But if they Should make any difficulty, and it Should be in my Power to remove it, you may well Suppose, I shall not be wanting. To be explicit, I will either advise or order the Money to be paid, upon your Draught as may be necessary, So that I pray you to make your Mind perfectly easy on that Score.
Mr. Barclay, I agree with you, took the wisest Course, when he embarked for America, tho it will lay me under Difficulties in Settling my affairs finally with Congress.
The French Debt, and all the Domestic Debt of the United States might be transferred to Holland, if it were judged necessary or profitable, and the Congress or Convention would take two or three preparatory Steps. All the Perplexities, Confusions and Distresses in America arise not from defects in their Constitutions or Confederation, not from a want of Honour or Virtue, So much as from downright Ignorance of the Nature of Coin, Credit and Circulation.—While an annual Interest of twenty, thirty and even fifty Per Cent, can be made, and a hope of augmenting Capitals in a Proportion of five hundred Per Cent is opened by Speculations in the Stocks, Commerce will not thrive. Such a State of Things would annihilate the Commerce, and overturn the Government too in any nation in Europe.
I will endeavour to Send you a Copy, with this Letter of the  Second volume of the Defence &c. If Frouillé the Bookseller has a Mind to translate it he may, but it may not Strike others as it does Americans. Three Editions of the first volume have been printed in America. The Second volume contains three long Courses of Experiments in Political Philosophy, every Tryal was intended and contrived to determine the Question whether Mr. Turgots System would do. The Result you may read. It has cost me a good deal of Trouble and Expence to Search into Italian Rubbish and Ruins. But enough of pure Gold and Marble has been found to reward the Pains. I shall be Suspected of writing Romances to expose Mr. Turgots Theory. But I assure you, it is all genuine History. The vast Subject of Confederations remains: but I have neither head, heart, hands, Eyes, Books, or Time, to engage in it. Besides it ought not to be Such an hasty Performance as the two volumes already ventured before the Public.
With perfect Esteem, your Sincere Friend,

John Adams

